[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                               U.S.
                       ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 1, 2010
                              No. 09-14388                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 09-80036-CR-DMM

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

JOHN GERARD KRANTZ,
a.k.a. HardThickandJuicy,
a.k.a. John Smith,
a.k.a. oohlajgk@yahoo.com,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (September 1, 2010)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:

      J. Rafael Rodriguez, appointed counsel for John Krantz, has filed a motion

to withdraw from further representation on appeal, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguably meritorious issues, counsel’s

motion to withdraw is GRANTED, and Krantz’s conviction and sentence are

AFFIRMED.




                                         2